Citation Nr: 1817880	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-37 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2006 to March 2007 and from February 2008 to March 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This case was previously before the Board in January 2016 and was remanded for an examination.

The Veteran had a videoconference hearing in September 2015 before the undersigned Veterans Law Judge.  A transcript has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but another remand is required in this case.  Per the previous Board remand instructions, the Veteran was afforded an examination for his left food disability in February 2016.  However, the examiner offered the opinion that there was no clear and unmistakable evidence the Veteran had a left foot disability during either period of active duty or otherwise related to his active service.  Additionally, when discussing a previous opinion, the February 2016 examiner also said it was within the realm of possibility that repeated injuries while in service.  

The Board finds the February 2016 examination is inadequate and an addendum is required.  The examiner failed to apply the correct standard for establishing service connection.  The threshold for establishing service connection is the "at least as likely as not" standard.  38 C.F.R. §§ 3.102, 4.3.  Accordingly, a remand is necessary to afford the Veteran a new examination to determine the etiology of his left foot disability.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records.

If possible, the Veteran himself should submit any pertinent new evidence regarding the condition at issue in order to expedite the claim.

2.  Return the Veteran's file to the February 2016 examiner for an addendum opinion.  

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed left foot disability was caused by or related to his service.  A complete rationale must be given for all opinions and conclusions expressed.

3.  If the February 2016 examiner is not available, schedule the Veteran for a VA examination in order to determine the etiology of his left foot disability.  The record must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings must be reported in detail.  

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed left foot disability was caused by or related to his service.  A complete rationale must be given for all opinions and conclusions expressed.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




